Title: To George Washington from Fielding Lewis, 14 November 1775
From: Lewis, Fielding
To: Washington, George



Dear Sir
Novr the 14th 1775

You will receive this Letter by my Son George who accompanys your Lady, the Winter is so far advanced that I am fearfull she will have a very disagreeable Journey but I expect she will meet with every assistance she may have occasion for on the Road and should there be little Snow I make no doubt of her getting to you safe and before the weather is very cold; George is very desireous of remaining with you as long as you stay with the Army, this I have no objection against provided he can have some little part that will bear his expences, I am in hopes you will find him diligent in whatever duty is required of him; Poor Charles died eight Days since at his Uncle Sams in Berckley of an Inflamitary Fever after a short illness. Virginia is in the

greatest confusion[.] only one Battalion of Minute Men compleat, and little prospect of the others being so, a convention is daily expected to regulate it, the choice of Officers in the several Districts I beleive has been the occasion of it, and the young Gentlemen not setting a good example by inlisting; Spotsylvania has her Men compleat, Caroline not one Company & the lower Countys scarce a Company. yet all are ready they say to serve their Country; we have had a small brush at Hampton which I expect you have seen in the Papers, Mr Custis can inform You of particulars, Woodford who Commanded & arrived there during the engagement says that had he been acquainted with the situation of the place he could have taken every Vessel that came to Hampton. He is now we hear gone to Norfolk with a sufficient force to protect that Town. I expect he will drive Ld Dunmore from thence to some other of our little Towns, or perhaps occasion his destroying the Gentlemens seats on the Rivers; all intercourse between Norfolk & the other parts of Virginia is forbid by the Committee of safety[.] most of the Inhabitants are Tories and give Ld Dunmore notice of every step that is taken[.] I hope an example will shortly be made of some of them; Newton has been Obliged with many others to leave Norfolk, so that I fear nothing is yet done with Barraud. Mr Lund Washington will be able to give you some account of the matter as I forwarded a Letter to him lately from Mr Newton, there will be no meeting of the Merchants this fall that I have heard of. Doctr Mercer cannot take up his Bond £400.0.0 which Mrs Washington has left with me, nor do I find that any Money is paid to any body. I do not receive a Shilling; I have never heard of your Painter tho’ suspected he was gone to Ld Dunmore[.] I do not expect he can be got as Dunmore wants Men; Our Gunn Manufactory is now beginning & expect by New Years day to have near fifty Men imploy’d who will make about Twelve Gunns compleat a Day (as we are informed,) we are now making Locks to replace those Ld Dunmore took off the Gunns in the Magazeen, we are daily expecting to hear that our Men have taken Quebeck. If we succeed there I think we may command the Indians who may be serviceable to us if the present dispute should continue[.] I am of Opinion that before the last day of March every thing will be settled to our satisfaction alltho’ I confess there is little appearance of an accomodation

at present, yet I think they must have our Grain and without the American trade Great Brita⟨in⟩ must fall, yet it’s our business to prepare for the worst that can happen, and the only way to make peace is to be well prepared for War. I think we shall be greatly assisted by the Tradesmen in England who cannot live unless we purchase their Manufactures. God send us better times. I am Dr Sir Your most affectionete Humble Servant

Fielding Lewis

